



COURT OF APPEAL FOR ONTARIO

CITATION: Jenner (Re), 2016 ONCA 711

DATE: 20160927

DOCKET: C61589

Laskin, Gillese and Watt JJ.A.

IN THE MATTER OF:  BARRON JENNER

AN APPEAL UNDER PART XX.1 OF THE
CODE

Stephen Gehl, for the appellant

Rebecca De Filippis, for the Crown

J. Zamprogna, for the Person in Charge of Southwest
    Centre Forensic Mental Health Care

Heard: September 26, 2016

On appeal against the disposition of the Ontario Review
    Board dated, December 16, 2015.

APPEAL BOOK ENDORSEMENT

[1]

The issue on this appeal is whether the Boards disposition transferring
    the appellant to Waypoint was unreasonable. The appellant maintains that the
    disposition was unreasonable because the evidence does not show the transfer
    was the least onerous and least restrictive disposition.

[2]

We disagree with the appellants position. The evidence, particularly of
    Dr. Desjardins and Mr. MacNeil, supported the Boards disposition. That
    evidence showed that Waypoint would be better able to transition the appellant
    out of seclusion, and to provide the structure that the appellant needs.
    Accordingly, the appeal is dismissed.


